T. E. LOTT & COMPANY CERTIFIED PUBLIC ACCOUNTANTS Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Security Capital Corporation Commission File Number 000-50224 Ladies and Gentlemen: We have received a copy of, and are in agreement with, the statements made by Security Capital Corporation in Item 4.01 of its Form 8-K dated November 10, 2011, captioned "Changes in Registrant's Certifying Accountant." We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ T. E. Lott & Company, PA www.telott.com info@telott.com
